                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 LESA BARWICK,

                Plaintiff,                                  CIVIL ACTION NO.: 4:18cv312

        v.

 OUTBACK STEAKHOUSE OF FLORIDA,
 LLC d/b/a Outback Steakhouse; JUSTIN
 BROWN; JOHN DOE 1; JOHN DOE 2;
 JOHN DOE 3,

                Defendants.


                                    SCHEDULING ORDER

       Before the Court is the parties’ Report of Rule 26(f) Planning Meeting. Doc. 15. The

format of this report is, however, incorrect and lacks certain information required for cases pending

in front of the Hon. R. Stan Baker. See, e.g., Rule 26(f) Report Form for Judge Baker Civil Cases.

As a result, the parties are DIRECTED to file an amended Rule 26(f) Report within ten days from

the date of this order. This amended report should use the form available on the Southern District

of Georgia’s website for Judge Baker Civil Cases.

       SO ORDERED, this 20th day of February, 2019.




                                       UNITED
                                        NITED
                                            D STATES
                                              STA
                                               T TES MAGISTRATE
                                                     MAGISTRAATE JUDGE
                                                                 J
                                       SOUTHERN DISTRICT OF GEORGIA
